 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    CARY KATZ,                                              Case No. 2:18-cv-00997-JAD-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      MARK STEYN, et al.,
10
                                         Defendants.
11

12          This matter is before the Court on Plaintiff’s Proposed Protective Order (ECF No. 146),
13   filed on July 22, 2019. Defendants filed their Objection (ECF No. 147) on July 23, 2019.
14          On July 15, 2019, the Court granted, in part, and denied, in part, Plaintiff’s motion for
15   protective order. See ECF No. 143. The Court directed Plaintiff to file a revised proposed
16   protective order that complied with the Court’s provisions. Defendants object to the proposed
17   protective order on the basis that it is labeled “stipulated” and because it does not comply with the
18   Court’s order.
19          The Court has reviewed the proposed order and instructs Plaintiff to make the following
20   revisions to Paragraph 6.2:
21          6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
            process by providing written notice of each designation it is challenging. and
22          describing the basis for each challenge. To avoid ambiguity as to whether a
            challenge has been made, the written notice must recite that the challenge to
23          confidentiality is being made in accordance with this specific paragraph of the
            Protective Order. The parties shall attempt to resolve each challenge in good faith
24          and must begin the process by conferring directly (in voice to voice dialogue audio
            recorded by both parties; other forms of communication are not sufficient) within
25          14 days of the date of service of notice. In conferring, The Challenging Party must
            explain the basis for its belief that the confidentiality designation was not proper
26          and must give the Designating Party an opportunity to review the designated
            material, to reconsider the circumstances, and, if no change in designation is
27          offered, to explain the basis for the chosen designation. A Challenging Party may
            proceed to the next stage of the challenge process only if it has engaged in this meet
28
                                                          1
            and confer process first or establishes in writing that the Designating Party is
 1          unwilling to participate in the meet and confer process in a timely manner.
 2          In addition, Plaintiff is instructed to revise the proposed protective order by

 3   removing the term “stipulated” or “stipulation” in reference to the protective order.

 4   Accordingly,

 5          IT IS HEREBY ORDERED that Plaintiff shall file a revised proposed protective

 6   order no later than July 29, 2019.

 7          Dated this 24th day of July, 2019.
 8

 9
                                                       GEORGE FOLEY, JR.
10                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
